Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is the combination of features “determining, by the processor, a language proficiency for each of different elements of speech of the user's response based on the one or more scores for each of the syllables of the user's response, the different elements of speech of the user's response comprising words, sentences, and/or phrases associated with a grammatical property for a language that is being tested, wherein a language proficiency for a particular part of the user's response is determined according to an aggregation of the scores for the syllables that form the particular part of the user's response; dynamically selecting, by the processor, a second prompt to present to the user, the second prompt selected based on the user's language proficiency of the different elements of speech of the user's response and intended to further test the elements of speech of the language being tested where the user's proficiency level does not satisfy a predetermined threshold until the determined language proficiency level for the user satisfies the predetermined threshold; and verifying, during the language assessment, that the user taking the language assessment is the user authorized for the language assessment by pausing the language assessment and prompting the user for information to verify that the user is authorized to take the language assessment”.  The closest prior art: Yu (US 2009/0258333) fails to teaches pausing the language assessment and prompting the user to verify the user.  The closest combination of prior arts: Dunlap et al. (US 2005/0175970 A1) and Lee et al. (US 2008/0306738 A1) and Yu (US 2009/0258333) of record fail to teach fairly suggest, nor support a prima facie case of obviousness against the cited limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715